Case 3:17-cv-00330-RGJ-CHL Document 127 Filed 06/05/20 Page 1 of 1 PageID #: 3217




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:17-CV-330-RGJ-CHL

  RACHEAL ELIZABETH ANNE BUTRUM,                                                            Plaintiff,

  v.

  LOUISVILLE METROPOLITAN GOVERNMENT,                                                     Defendant.

                      SETTLEMENT CONFERENCE REPORT & ORDER

          On June 3, 2020, the undersigned conducted a settlement conference in the above matter

  with the following appearances:

          FOR PLAINTIFF:                  Racheal Butrum; Patricia A. Abell, counsel

          FOR DEFENDANT:                  John Walczak; Geoffrey Stanfield; Patricia C. Le Meur,
                                          counsel; Tera M. Rehmel, counsel; Colleen O. Davis,
                                          counsel

          Settlement negotiations were conducted in good faith, and the Parties reached an agreement

  for the resolution of all claims.

          Accordingly,

          IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File Response (DN 124)

  is DENIED as moot.

          IT IS FURTHERED ORDERED that the undersigned Magistrate Judge recommends that

  this action be dismissed as settled and with leave to reinstate within thirty days after entry of the

  order of dismissal if the Parties fail to fulfill the terms of the settlement agreement within that time.




  cc: Counsel of record
  :8.7
  June 4, 2020
